DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on line 4, replace "laser." with –laser light.--
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative, Jeffrey Kaden on 11/09/2021.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a laser protective film, comprising, stackingly disposed: a first liquid crystal polymer layer for reflecting left-hand polarized light; a second liquid crystal polymer layer for reflecting right-hand polarized light; and a third liquid crystal polymer layer for absorbing incident laser light ” including the remaining limitations.
	Claims 2-10 are allowable, at least, because of their dependencies on claim 1.
	Examiner Note: Wei (US PG Pub. No. 2017/0153495) discloses in figure 3: an anti-blue light filter comprising a right hand reflecting LC film (70) and a left hand reflecting LC film (60) with a protection layer (80) on top (¶ [0037]). 
There is no mention in the disclosure about laser light or the material or properties of the protection layer but Wei discloses in paragraph [0046] that all of the blue light is reflected by the 2 LC films and no further anti-blue film is needed or desired since it would reduce screen brightness. Therefore, Wei teaches against placing an additional absorption layer on top.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879